                           UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF WASHINGTON

  In re:                                              Case No. 18-12595

  Julius and Patrice Robinson                         CHAPTER 13 PLAN

                                                         Original   X First Amended

                                  Debtor(s).



 I.     Disclosure of Nonstandard Provisions and Plan’s Modification of Secured Debt:
      A. Does this plan contain any nonstandard provisions (check one)?
       X Yes
           No
      B. Does this plan limit the amount of a secured claim based on a valuation of the collateral for the
      claim (check one)?
      ___ Yes
       X No
      C. Does this plan avoid a security interest or lien (check one)?
      ___ Yes
       X No
 If the Debtor has either not indicated “yes” in the applicable section above or made no selection, any
 nonstandard provision or language in this plan purporting to limit the amount of a secured claim based
 on a valuation of the collateral or to avoid a security interest or lien is void. Even if the Debtor
 indicated “no” in Section 1.B or Section 1.C, the Debtor may seek to limit the amount of a secured
 claim based on a valuation of the collateral for the claim or avoid a security interest or lien through a
 motion or an adversary proceeding.

 II. Means Test Result and Plan Duration:
 The Debtor is (check one):
       a below median income debtor with a 36 month applicable commitment period.
   X an above median income debtor with a 60 month applicable commitment period.

 The plan’s length shall not be less than the Debtor’s applicable commitment period unless the plan
 either provides for payment in full of allowed unsecured claims over a shorter period or is modified
 post-confirmation. If the Debtor is below median income, then the plan’s length shall automatically be
 extended up to 60 months after the first payment is due if necessary to complete the plan.

 III. Plan Payments to the Trustee:
 No later than 30 days after the order for relief, the Debtor shall commence making payments to
 the Trustee as follows:
     A. AMOUNT: $ 0.00 for the period of May, June and July 2020. Payments will resume at
         $515 per month in August 2020.
     B. FREQUENCY (check one):
      X Monthly
         Twice per month
     ___ Every two weeks
         Weekly




Case 18-12595-CMA          Doc 27      Filed 04/29/20       Ent. 04/29/20 16:18:14         Pg. 1 of 6
     C. TAX REFUNDS: The Debtor (check one):
     ___commits all tax refunds to funding the plan. Committed refunds shall be paid in addition
         to the plan payment amount stated above.
       X does not commit all tax refunds to funding the plan.
     If no selection is made, tax refunds are committed.
     D. PAYMENTS: Plan payments shall be deducted from the Debtor’s wages unless
 otherwise agreed to by the Trustee or ordered by the Court.
     E. OTHER:


 IV. Distribution of Plan Payments by the Trustee:
 Upon confirmation of the plan, the Trustee shall disburse funds received in the following order
 and creditors shall apply them accordingly, provided that disbursements for domestic support
 obligations and federal taxes shall be applied according to applicable non-bankruptcy law:
     A. ADMINISTRATIVE EXPENSES:
         1. Trustee: The percentage set pursuant to 28 U.S.C. § 586(e).
         2. Other administrative expenses: As allowed pursuant to 11 U.S.C. §§ 507(a)(2) or
         707(b).
         3. The Debtor’s Attorney's Fees: Pre-confirmation attorney’s fees and/or costs and
         expenses are estimated to be $3,500.00. $200.00 was paid prior to filing.
         Approved attorney compensation shall be paid as follows (check one):
             Prior to all creditors.
               Monthly payments of $_________.
          X All remaining funds available after designated monthly payments to the following
         creditors: Rank 1 Creditors.
         ____ Other: __________________________________________________________.
         If no selection is made, approved compensation will be paid after the monthly payments
         specified in Sections IV.B and IV.C.

    B. CURRENT DOMESTIC SUPPORT OBLIGATIONS:

        Creditor                                          Monthly Amount
        _________________                                 $______
        _________________                                 $______

    C. SECURED CLAIMS: Only creditors holding allowed secured claims specified below or
    provided in Section X will receive payment from the Trustee. Unless ranked otherwise,
    payments to secured creditors will be disbursed at the same level. Secured creditors shall
    retain their liens until the earlier of payment of the underlying debt, determined under
    nonbankruptcy law, or discharge under 11 U.S.C. § 1328. Secured creditors shall not assess
    any late charges, provided payments from the plan to the secured creditor are current, subject
    to the creditor’s rights under state law if the case is dismissed.

    The interest rates in the plan control except that (a) a lower interest rate included in a
    creditor’s proof of claim shall control; and (b) the interest rate included in a creditor’s proof
    of claim for a claim secured by a mortgage or deed of trust on real property shall control,
    unless otherwise provided in Section X or ordered following an objection to a proof of claim
    or in an adversary proceeding. If the interest rate is left blank, the interest rate shall be 12%
    except that the interest rate for arrearages on claims secured by a mortgage or deed of trust on
    real property shall be 0%.




Case 18-12595-CMA         Doc 27      Filed 04/29/20       Ent. 04/29/20 16:18:14          Pg. 2 of 6
    For claims secured by personal property, the monthly payment amounts in the plan control.

    For claims secured by real property, the monthly payment amounts in the creditor’s proof of
    claim and notice of payment change control unless otherwise provided in Section X.

    If overall plan payments are sufficient, the Trustee may increase or decrease post-petition
    installments for ongoing mortgage payments, homeowner’s dues and/or real property tax
    holding accounts based on changes in interest rates, escrow amounts, dues and/or property
    taxes.

        1.      Payments on Claims, or Non-Escrowed Postpetition Property Tax Holding
    Accounts, Secured Only by Security Interest in the Debtor’s Principal Residence (Interest
    included in payments at contract rate, if applicable):

 Ongoing Payments:
  Rank     Monthly              Creditor                   Collateral
           Payment




 Cure Payments:
       Monthly                                                          Arrears to be
                                                                        Interest
 Rank Payment        Creditor               Collateral                  Cured         Rate


       2.      Payments on Claims, or Non-Escrowed Postpetition Property Tax Holding
    Accounts, Secured by Real Property Other than the Debtor’s Principal Residence:

 Ongoing Payments:
           Monthly                                                                      Interest
  Rank     Payment       Creditor                Collateral                             Rate

  ____        $_______   __________________      _________________                      ___%
  ____        $_______   __________________      _________________                      ___%
  ____        $_______   __________________      _________________                      ___%


 Cure Payments:
       Monthly                                                          Arrears to be
       Interest
 Rank Payment        Creditor               Collateral                  Cured            Rate
 ____ $______        _________________      ____________________        $_______         ___%
 ____ $______        _________________      ____________________        $_______         ___%


         3.       Payments on Claims Secured by Personal Property:

                a. 910 Collateral:




Case 18-12595-CMA          Doc 27     Filed 04/29/20     Ent. 04/29/20 16:18:14         Pg. 3 of 6
 The Trustee shall pay the contract balance stated in the allowed proof of claim for a purchase-
 money security interest in any motor vehicle acquired for the personal use of the Debtor within
 910 days preceding the filing date of the petition or in other personal property acquired within
 one year preceding the filing date of the petition as specified below. The Debtor stipulates that
 pre-confirmation adequate protection payments shall be paid by the Trustee in the amounts stated
 as the “Pre-Confirmation Adequate Protection Monthly Payment” or, if blank, in the amounts
 stated as the “Monthly Payment” as specified below after the creditor files a proof of claim.

                                                                     Pre-Confirmation
                                                                     Adequate
      Monthly                                                        Protection            Interest
 Rank Payment Creditor                     Collateral                Monthly Payment        Rate



                  b. Non-910 Collateral:
 The Trustee shall pay the value of collateral stated in the proof of claim, unless otherwise
 provided in Section X or ordered following a timely objection to a proof of claim or in an
 adversary proceeding, for a security interest in personal property which is non-910 collateral.
 The Debtor stipulates that pre-confirmation adequate protection payments shall be paid by the
 Trustee in the amounts stated as the “Pre-Confirmation Adequate Protection Monthly Payment”
 or, if blank, in the amounts stated as the “Monthly Payment” as specified below after the creditor
 files a proof of claim.
                                          Debtor’s                       Pre-
             Monthly                      Value of                       Confirmation Interest
   Rank      Payment       Creditor       Collateral Collateral          Adequate          Rate
                                                                         Protection
                                                                         Monthly
                                                                         Payment

 1           $240.00       Capital One     $12,680.00     Chrysler 200   $240.00       5.0%
 1           $64.00        Seattle CU      $12,000.00     Lexus RX330    $64.00        5.0%



     D. PRIORITY CLAIMS: Payment in full, on a pro rata basis, of filed and allowed claims
     entitled to priority in the order stated in 11 U.S.C. § 507(a).

     E. NONPRIORITY UNSECURED CLAIMS: No funds shall be paid to nonpriority
     unsecured creditors until all secured, administrative and priority unsecured creditors are paid
     in full, provided that no claim shall be paid before it is due. The Trustee shall pay filed and
     allowed nonpriority unsecured claims as follows (check one):
         100%
       X At least $ 0.00.

     The Trustee shall pay the following specially classified nonpriority unsecured claims prior to
     other nonpriority unsecured claims:
                                       Amount of        Percentage        Reason for Special
     Rank      Creditor                Claim            To be Paid        Classification
     ____      _____________            $_________ ________%              __________________
     ____      _____________            $_________ ________%              __________________




Case 18-12595-CMA          Doc 27        Filed 04/29/20     Ent. 04/29/20 16:18:14        Pg. 4 of 6
 V. Direct Payments to be made by the Debtor and not by the Trustee:
 The following claims shall be paid directly by the Debtor according to the terms of the contract or
 support or withholding order, and shall receive no payments from the Trustee. (Payment stated
 shall not bind any party.)

     A. DIRECT PAYMENT OF DOMESTIC SUPPORT OBLIGATIONS:

 Creditor                 Current Monthly Support Obligation Monthly Arrearage Payment


     B. OTHER DIRECT PAYMENTS:

 Creditor                 Nature of Debt                   Amount of Claim           Monthly
                                                                                     Payment

 VI. Secured Property Surrendered:
 The secured property described below will be surrendered to the following named creditors on
 confirmation. The Debtor requests that upon confirmation, each creditor (including successors
 and assigns) to which the Debtor is surrendering property pursuant to this section be granted
 relief from the stays of 11 U.S.C. §§ 362(a) and 1301(a) to enforce its security interest against the
 property including taking possession and sale.

         Creditor                                              Property to be Surrendered
 Vacation Ownership Sales                                      Timeshare


 VII. Executory Contracts and Leases:
 The Debtor will assume or reject executory contracts or unexpired leases as specified below.
 Assumption will be by separate motion and order, and any cure and/or continuing payments will
 be paid directly by the Debtor under Section V, unless otherwise specified in the plan. Any
 executory contract or unexpired lease not assumed pursuant to 11 U.S.C § 365(d) is rejected. If
 rejected, upon confirmation the creditor is granted relief from the stays of 11 U.S.C. §§ 362(a)
 and 1301(a) with respect to the property which is the subject of the rejected contract or lease, and
 any allowed unsecured claim for damages shall be paid under Section IV.E.

        Contract/Lease                                          Assumed or Rejected




 VIII. Property of the Estate:
 Property of the estate is defined in 11 U.S.C. § 1306(a). Unless otherwise ordered by the Court,
 property of the estate in possession of the Debtor on the petition date shall vest in the Debtor
 upon confirmation. However, the Debtor shall not lease, sell, encumber, transfer or otherwise
 dispose of any interest in real property or personal property without the Court’s prior approval,
 except that the Debtor may dispose of unencumbered personal property with a value of $10,000
 or less without the Court’s approval. Property (including, but not limited to, bonuses,
 inheritances, tax refunds or any claim) acquired by the Debtor post-petition shall vest in the
 Trustee and be property of the estate. The Debtor shall promptly notify the Trustee if the Debtor




Case 18-12595-CMA           Doc 27      Filed 04/29/20      Ent. 04/29/20 16:18:14          Pg. 5 of 6
 becomes entitled to receive a distribution of money or other property (including, but not limited
 to, bonuses, inheritances, tax refunds or any claim) with a value in excess of $2,500, unless
 Section X specifically provides for the Debtor to retain the money or property.

 IX. Liquidation Analysis Pursuant to 11 U.S.C. § 1325(a)(4):
 The liquidation value of the estate is $0.00. To obtain a discharge, the Debtor must pay the
 liquidation value or the total of allowed priority and nonpriority unsecured claims, whichever is
 less. Under 11 U.S.C. §§ 1325(a)(4) and 726(a)(5), interest on allowed unsecured claims under
 Section IV.D and IV.E shall be paid at the rate of 0.00 % per annum from the petition date (no
 interest shall be paid if left blank).

 X. Nonstandard Provisions:
 All nonstandard provisions of this plan are set forth in this section and separately numbered. Any
 nonstandard provision placed elsewhere in this plan is void. Any modifications or omissions to
 the form plan not set forth in this section are void.

     1. Remainder of filing fee paid through plan.
     2. Debtors have experienced a material financial hardship sue directly to the COVID-19
        pandemic. Debtors’ plan payments for the months of May, June and July 2020 will be
        $0.00. Payments of $515 per month will resume in August 2020 for the remaining life of
        the plan.


 By filing this plan, the attorney for the Debtor(s) or the Debtor(s) if not represented by an
 attorney certify that the wording and order of the provisions in this plan are identical to those
 contained in Local Bankruptcy Form 13-4, other than any nonstandard provisions included in
 Section X.




 /s/ Brett L. Wittner           /s/ Julius Robinson                         4/29/2020
 Attorney for Debtor(s)              DEBTOR                                  Date




 4/29/2020                        /s/ Patrice Robinson                      4/29/2020
 Date                                DEBTOR                                  Date




Case 18-12595-CMA          Doc 27      Filed 04/29/20       Ent. 04/29/20 16:18:14         Pg. 6 of 6
